Case 1:19-cv-00850-CFC-CJB Document 31 Filed 03/10/20 Page 1 of 2 PagelD #: 221

T IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

Defendant / Counterclaim-
Plaintiff.

BATTERY CONSERVATION )
INNOVATIONS, LLC, )
)
Plaintiff / Counterclaim- )
Defendant, )
} Case No. 19-850-CFC

Vv. }

) JURY TRIAL DEMANDED
SEGWAY INC., )
)
)
)

STIPULATION AND [PROPOSED] ORDER
TO AMEND SCHEDULING ORDER

WHEREAS, on November 8, 2019 the Court entered a Scheduling Order (D.I. 15) in the
above-referenced matter;

WHEREAS, on February 18, 2020, the parties in the related case C.A. 19-1763 (plaintiff
Battery Conservation Innovations, LLC and defendant Amer. Sports Winter & Outdoor Co.) filed
a Joint Motion for Entry of Proposed Scheduling Order (D.I. 27), proposing a separate scheduling
order with dates that are approximately three months later than the dates in the Nov. 8, 2019
Scheduling Order;

WHEREAS, on February 19, 2020 the Court entered the alternative Scheduling Order in
the above-referenced C.A. number (D.I. 28) and C.A. No. 19-1763-CFC;

WHEREAS, the parties agree that an extension of pretrial dates in this matter is warranted;

IT IS HEREBY STIPULATED AND AGREED by Plaintiff Battery Conservation
Innovations, LLC and Defendant Segway Inc. by and through their undersigned counsel, subject
to the Court’s approval, that the current Scheduling Order (D.I. 15) shall be modified to match the

Scheduling Order entered at D.I. 28.
Case 1:19-cv-00850-CFC-CJB Document 31 Filed 03/10/20 Page 2 of 2 PagelD #: 222

 

STAMOULIS & WEINBLATT LLC GREENBERG TRAURIG, LLP

/s/ Samatios Stamoulis /s/ Benjamin J. Schladweiler
Stamatios Stamoulis (#4606) Benjamin J. Schladweiler (# 4601)
Richard Charles Weinblatt (#5080) The Nemours Building

800 N. West Street, Third Floor 1007 North Orange Street, Suite 1200
Wilmington, DE 19801 Wilmington, DE 19801

Phone: (302) 999-1540 Phone: (302) 661-7000
stamoulis@swdelaw.com schladweilerb@gtlaw.com

weinblatt@swdelaw.com

Counsel for Plaintiff Battery
Conservations Innovations, LLC

Counsel for Defendant Segway Inc.

Dated: March 9, 2020

SO ORDERED, this (6 %iay of March, 2020.

ih GL

United State¢District Court J ge
